FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XIAOGUANG ZHAO,                                  No. 11-73829

               Petitioner,                       Agency No. A089-311-782

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Xiaoguang Zhao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the inconsistencies between Zhao’s testimony at his hearing and his testimony

before an asylum officer regarding the circumstances of his wife’s birth control,

the injuries he sustained during an alleged beating, and his explanations for why he

said he only had one child when he applied for a visa. See Rivera v. Mukasey, 508

F.3d 1271, 1275 (9th Cir. 2007) (adverse credibility finding was supported based

on inconsistencies regarding the details of petitioner’s abduction, especially where

her entire claim centered around only two events); see also Kaur v. Gonzales, 418

F.3d 1061, 1067 (9th Cir. 2005) (upholding adverse credibility finding where

testimony lacked the requisite “ring of truth”). Substantial evidence also supports

the agency’s adverse credibility finding based on Zhao’s submission of birth

certificates for his children that contained false information. See Shrestha, 590

F.3d at 1048 (adverse credibility determination was reasonable under the REAL ID

Act’s “totality of circumstances” standard). Zhao’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the


                                          2                                     11-73829
absence of credible testimony, Zhao’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Zhao’s CAT claim also fails because it is based on the same

testimony found to be not credible, and he does not point to any other evidence that

shows it is more likely than not he will be tortured if returned to China. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                    11-73829